DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12, and 15-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 28, the prior art either alone or in combination fails to disclose, teach or suggest a lawn maintenance vehicle having a frame, a platform, wherein said platform is adjustably rotatable about a longitudinal axis relative to said frame; an adjustment mechanism extending between said frame and said platform, wherein said adjustment mechanism adjusts an orientation of said platform relative to said frame; a plurality of measuring devices for measuring rotation and acceleration of said frame during operation, said plurality of measuring devices include at least one gyroscope and at least one accelerometer, wherein each of said measuring devices generates output data; a controller for receiving said output data from each of said plurality of measuring devices, said controller simultaneously determining if a direction of said frame is turning and if said frame is traversing a non-horizontal surface; wherein said controller causes said adjustment mechanism to rotate said platform relative to said frame when at least one of said direction of said frame is turning and said frame is traversing a non-horizontal surface.
Regarding independent claim 34, the prior art either alone or in combination fails to disclose, teach or suggest a lawn maintenance vehicle comprising: a platform operatively connected to said frame, wherein said platform is adjustably rotatable about a longitudinal axis relative to said frame; an adjustment mechanism adjusts said platform relative to said frame; a plurality of measuring devices for measuring rotation and acceleration of said frame during operation, said plurality of measuring devices include at least one gyroscope and at least one accelerometer, wherein each of said measuring devices generates output data; a controller for receiving said output data from each of said plurality of measuring devices, said controller simultaneously determining if a direction of said frame is turning and if said frame is traversing a non-horizontal surface; wherein when said controller determines said frame is traversing a non-horizontal surface, said controller causes said adjustment mechanism to rotate said platform until external forces on said operator relative to said longitudinal axis are normalized; or wherein when said controller determines said direction of said frame is turning, said controller causes said adjustment mechanism to rotate said platform until external forces on said operator relative to said longitudinal axis are normalized.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        July 25, 2022